Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Claims
2.		The amendment of 1/6/2022 is acknowledged and entered into the record. Claims 60, 62-66, 70-72, 79-82, 86-90, and 92-99, drawn to a pharmaceutical composition comprising coated particles comprising a core comprising digestive enzymes and a lipid coating, are currently pending and being considered for examination in the instant application.

Information Disclosure Statement (IDS)
3.		The IDS dated 1/6/22 is acknowledged and entered into record. All references therein are fully considered. 

Terminal Disclaimer
4.		The terminal disclaimers filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration dates of U.S. Patent Nos. 9,931,302 and 10,940,187, have been reviewed and accepted. The terminal disclaimers have been recorded.

Withdrawn rejections - Examiner’s Comment
5.		Upon consideration of the above-mentioned terminal disclaimers, the double patenting rejections over US patent numbers 9,931,302 and 10,940,187 are withdrawn. 
6.		Double patenting over co-pending US application 16/499,988: Applicant states that the ‘988 application has a later effective filing date, and requests that the rejection be withdrawn, and made in ‘988 application if appropriate.
7.		Applicant’s argument is considered and found to be persuasive. Since the pending claims are found to be allowable, and the only remaining rejection is over co-pending ‘988 application having a post effective filing date of 4/10/2018 (that of instant application being 4/13/2009), the provisional double patenting rejection is withdrawn. 
Conclusion
8.		Claims 60, 62-66, 70-72, 79-82, 86-90, and 92-99 are allowed.

Advisory information
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
10.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
25 May 2022

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644